        Case 4:21-cv-00025-BMM Document 18 Filed 09/07/21 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

CHRISTOPHER LEE KOHLMAN,
                                                         CV-21-25-GF-BMM
                          Plaintiff,

       vs.                                                      ORDER

AUTOZONE AUTO PARTS GREAT
FALLS #3770, D/B/A AUTOZONE
AUTO PARTS,

                          Defendant.




      Upon consideration of the Stipulation for Dismissal entered into

between the parties in the above-captioned case, it is hereby ORDERED that the

claims of Plaintiff, Christopher Kohlman, against Defendant Autozone Auto Parts,

are dismissed with prejudice as fully compromised and settled on the merits, each

party to bear their own costs and expenses.


             Dated the 7th day of September, 2021.
